DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group II, claims 90-95, drawn to a method for providing a personalized oral care formulation, in the reply filed on 10/10/2022, is acknowledged. Applicant's election with traverse of toothpaste (species of formulation); cannabinoid (species of compound); CBD (species of cannabinoid), in the reply filed on 10/10/2022, is acknowledged.  
The traversal is on the ground(s) that a search burden does not exist.  This is not found persuasive because:
1. The inventions have acquired a separate status in the art, in view of their different classification (e.g., systems for providing personalized care; and, specimen analyses are classified in G16H10/40 and A61B 10/0051; methods for providing personalized care are classified in G16H 10/60 and G16H20/10; oral care formulations are classified in A61K 2800/92).
2. The inventions have acquired a separate status in the art due to their recognized divergent subject matter (see #1 above).
3. The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries; see #1 above).
The requirement is still deemed proper, and is therefore made FINAL.
Claims 81-89 and 96-100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/10/2022.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 90-95 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al (US 2009/0305296 A1), in view of Brener et al (WO 2018/011813 A1) and further in view of Anastassov et al (US 2016/0166498 A1). 
As Bengtsson disclosed [0021, 0043] that dentists are in need of kits that yield rapid, easily interpreted results, and that provide good patient information material, Bengtsson taught [abstract] test kits for diagnosing periodontal disease in a patient, by analyzing a sample from the oral cavity of the patient (e.g., reads on obtaining a sample from an oral cavity of a patient). The test kits included a detection assay for detection of substances originating from bacteria of the patient. As per Bengtsson [0003, 0059-0060], periodontal pathogenic bacteria, such as Porphyromonas gingivalis, are present in the oral cavity.
The detection assay comprised an affinity ligand having a binding site for bacteria-originating substances [claim 2, 0070]. The test kits further comprised [0044-0046] a support provided with a sample reservoir for receiving a sample, wherein the detection assays were arranged on said support in contact with said sample reservoir, directly or via a removably arranged separating means which separated said sample reservoir from said detection assays. Said kits also comprised buffers [0099-0101], preferably in a buffer reservoir separate from said sample reservoir, for dilution and adaptation of said sample for said detection assays, and at least one sampling device for obtaining the sample. 
The sample was analyzed by the assays provided in the test kits, and the results from these assays were judged to evaluate the occurrence of ongoing periodontal disease (e.g., reads on incubating a sample in vitro for detection of oral bacteria; reads on in vitro testing; receiving data from in vitro tests). After baseline examination, patients received oral hygiene instructions [0095] (e.g., reads on providing instructions for oral care formulations).
Bengtsson did not teach an antimicrobial/antibacterial compound, as recited in claims 90 (c) and (d); an antimicrobial having a more effective antibacterial activity compared to other antimicrobial compounds, as recited in claim 90 (e); administering an oral care formulation to a patient, as recited in claim 90 (f); a toothpaste or a cannabinoid, as instantly elected.
Brener taught [abstract; page 14, last paragraph bridging to page 15] pharmaceutical compositions comprising combinations of anti-microbial agents, with at least one cannabinoid (e.g., CBD, including extracts, at page 10 and lines 6-7]), for use thereof in preventing or treating microbial infections and/or microbial biofilms (e.g., biofilm implicated with the formation of dental plaque and gingivitis; page 27, last paragraph bridging to page 28]).
Brener’s surprising experimental findings showed that combinations of antimicrobial agents with cannabinoids enhanced the antimicrobial activity of the antimicrobial agents. In fact, the efficacy of the combinations of antibiotics and cannabinoids was synergistic [page 7, lines 16-27; page 11, last paragraph bridging to page 12; page 29, last paragraph bridging to page 30, line 20]. In certain embodiments, the antibacterial efficacy was similar to, or better than the efficacy of the same compositions comprising 2 to 150 times the amount of the antibacterial agent without the cannabinoid. In certain embodiments, the use was associated with a reduced side effect, a reduced dosage and an expended therapeutic window, of the  antibacterial agent, as compared to the use of the antibacterial agent without the cannabinoid (e.g., reads on an antimicrobial having a more effective antibacterial activity compared to other antimicrobial compounds) [page 11, lines 4-18; page 12, lines 22-25].
In certain embodiments, the bacterial infection or the bacterial biofilm were from various strains of bacteria (e.g., P. gingivalis;  Escherichia coli) [page 11, lines 19-25; page 30, lines 21-30; page 47, lines 10-14; page 48, lines 22-23]. The bacteria, antibacterial agent and cannabinoid were incubated, in order to determine the efficacy of the drug combination (e.g., reads on in vitro testing antibacterial activity of an antimicrobial) (see the Examples, beginning on page 41).
Since Bengtsson taught test kits for diagnosing periodontal disease by analyzing a sample from the oral cavity (e.g., periodontal pathogenic bacteria, such as Porphyromonas gingivalis), it would have been prima facie obvious to one of ordinary skill in the art to include, within Bengtsson, antimicrobial/antibacterial agents and cannabinoids (e.g., CBD), as taught by Brener. The ordinarily skilled artisan would have been so motivated to prevent or treat microbial infections and/or microbial biofilms (e.g., Porphyromonas gingivalis) implicated with the formation of dental plaque and gingivitis, as taught by Brener. The ordinarily skilled artisan would have included, within Bengtsson, both the antimicrobial and the cannabinoid, because the efficacy of the combination of antibiotics and cannabinoids is synergistic, as taught by Brener [page 11, lines 4-18; page 12, lines 22-25].
The combined teachings of Bengtsson and Brener did not teach administering a toothpaste to a patient.
Anastassov taught [title, abstract, ¶s 0010, 0028, 0046] oral care compositions (e.g., toothpaste, at claim 1) comprising cannabinoids, preferably CBD, to treat oral infectious disease, including periodontitis. As per Anastassov [0009], bacteria present in the oral cavity include Escherichia coli. Extracts were taught [0011-0012, 0028].
In a preferred embodiment [0032], toothpaste was manufactured with one or more cannabinoids incorporated for anti-bacterial effects. The toothpaste was used by placing a sufficient quantity on a toothbrush. A human subject applies agitating force to his or her teeth using the toothbrush with the toothpaste. The human subject then rinses his or her mouth with drinking water (e.g., reads on administering an oral care formulation to a patient) [0064, 0080]. Per Anastassov [0004-0005], people mainly use toothpastes to prevent dental plaque, and to maintain oral hygiene.
Since the combined Bengtsson and Brener taught treating oral bacteria with CBD, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of the art, CBD formulated as a toothpaste, as taught by Anastassov. The ordinarily skilled artisan would have been so motivated, because CBD has antibacterial activity against oral bacteria implicated in periodontitis, and because people mainly use toothpastes to prevent dental plaque, and to maintain oral hygiene [Anastassov; 0004-5, abstract, claim 1].
The combined teachings of Bengtsson, Brener and Anastassov, reads on claims 90-92 and 95.
Claim 93 is rendered prima facie obvious because Bengtsson taught [0085-0087] collecting gingival crevicular fluid  and/or saliva in a sample reservoir (e.g., a flask) (reads on collecting and storing medical or dental patient data)
Claim 94 is rendered prima facie obvious because Brener taught acid derivatives of cannabinoids; Brener also taught THCA [page 4, lines 11-18]. The motivation to combine Brener with Bengtsson was previously discussed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612